Citation Nr: 1811148	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-22 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability evaluation in excess of 20 percent for left upper extremity peripheral neuropathy.

4.  Entitlement to an initial disability evaluation in excess of 20 percent for right upper extremity peripheral neuropathy.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.

7.  The propriety of a combined evaluation of 90 percent for the Veteran's service-connected disabilities.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and November 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



	(CONTINUED ON NEXT PAGE)


REMAND

Hearing Loss and Tinnitus

The Veteran claims he has a bilateral hearing loss disability and tinnitus due to his active duty service, to include as due to exposure to acoustic trauma during service.

Following a March 2012 VA audiological examination, the VA examiner determined it was less likely than not that the Veteran's bilateral hearing loss disability was caused by or the result of his active duty service.  The only rationale the examiner provided for that opinion was that the Veteran had normal hearing at his separation examination.  The Board finds this opinion is inadequate because the absence of hearing loss during service and at separation from service is not fatal to a claim for service connection and may not serve as the sole basis for a negative opinion.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The March 2012 VA examiner was unable to provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation, reasoning that there was no clear nexus between the onset of tinnitus and military noise exposure.  The Board acknowledges that an examiner's determination that he or she cannot provide a medical opinion without resorting to speculation is not per se inadequate; however, an examiner must provide a basis for such a determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, it is unclear whether this particular examiner was unable to provide an opinion due to his or her limitations or whether an opinion was unable to be provided due to limitations of the medical community at large.

Based on the foregoing, the Board finds a new VA audiological examination is required and that new opinions regarding the etiology of the Veteran's bilateral hearing loss disability and tinnitus must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Claims for Increased Ratings and the Propriety of the Combined Evaluation

In a November 2017 decision, the AOJ granted service connection for bilateral upper extremity peripheral neuropathy, assigning a 20 percent rating for each extremity, and also granted service connection for bilateral lower extremity peripheral neuropathy, assigning a 10 percent rating for each extremity.  In December 2017, the Veteran filed a Notice of Disagreement regarding those assigned ratings and also disputed his combined disability evaluation, which he indicated should be at 100 percent.  The AOJ has not yet acknowledged receipt of this Notice of Disagreement.  Additionally, a review of the Veterans Appeals Control and Locator System (VACOLS) does not reflect that the AOJ has taken any further action.  As such, the Veteran's claims must be remanded in order to provide him with a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative with a Statement of the Case regarding his claims for increased ratings for bilateral upper extremity peripheral neuropathy, increased ratings for bilateral lower extremity peripheral neuropathy, and the propriety of the combined 90 percent evaluation for his service-connected disabilities.  The Veteran must be informed of the requirements to perfect an appeal with respect to these issues.  If, and only if, the Veteran perfects an appeal with respect to these issues, the AOJ must ensure that all indicated development is completed before the case is returned to the Board.

2.  Afford the Veteran a new VA audiology examination.  The claims file must be made available to and reviewed by the examiner.  All required audiometric testing must be conducted.  The examiner must elicit from the Veteran a full history of the onset and continuity of symptoms of hearing loss and tinnitus and must record this information in the examination report.

Following a review of the record, and with consideration of the Veteran's lay statements, the examiner should provide the following opinions:

* Determine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral hearing loss disability began in or is otherwise etiologically related to his active service.

* Determine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's tinnitus began in or is otherwise etiologically related to his active service.

A complete rationale for all opinions expressed must be provided.  

The examiner is informed that he or she may not base a negative opinion solely on the absence of documented hearing loss during or at separation from service.  

If the examiner is unable to provide any required opinion without resorting to speculation, he or she should explain why this is so (i.e. is this due to limitations of the medical community at large, limitations of that particular examiner, or insufficient information).  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify what additional information that is needed.

3.  The Veteran is informed that it is his responsibility to report for any scheduled examinations and to cooperate in the development of his claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  Then, the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus must be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

